Jackson, Justice.
In the case of Ella Goins vs. this company, reported in 59 Ga., 426, this court held that the damages, $1,000, were not only excessive, but grossly excessive. This is the case of a young lady of the same party, in the same excursion, and treated in the same way. The jury found fifty dollars, *133much, more than the actual damage, and she moved for a new trial, it was refused and she excepted. ¥e think that the verdict was enough. The case does not demand extraordinary or exemplary damages, and no matter what the court had charged or left uncharged, when the verdict is what it ought to be under the law of the case and the facts thereof, it ought not to be disturbed.
The ease arose on contract; the suit is really for breach thereof; the conductor acted under a mistake as to the contract, but with politeness and decorum, merely stating that under the telegrams received, he could not take the excursionists back to Columbus from Opelika, on that train ; the agent at Montgomery made an unintentional mistake as to the contract; the young lady was not ejected from the car, but merely left with the others; she shed some tears some witnesses said when she got off the train, but was invited to a relative’s of another young lady, and was well cared for. The mistake did not cost her one cent so far as the record shows, and really the damages, $50.00, is for wounded feelings, all of it, and we think it enough, especially as the Code, §2943 declares that “exemplary damages can never be allowed in cases arising on contracts.”
"We supposg that the verdict is good against the property of the present company, without making the lessees or present owners parties.
Judgment affirmed.